Citation Nr: 0022014	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1943.  This appeal arises from an October 1997 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The cause of the veteran's death in May 1993, according to 
the death certificate, was clinical myocardial infarction, 
due to or as a consequence of poorly differentiated spindled 
carcinoma of the right lung.  Malignant melanoma was 
considered another significant condition contributing to 
death but not resulting in the underlying cause.  

2.  At the time of his death, service connection was in 
effect for residuals of a gunshot wound (GSW), left thigh 
with injury to femur and muscle damage and muscle hernia, 
Muscle Group XIV, evaluated as 40 percent disabling.

3.  There is no competent medical evidence of a nexus between 
the veteran's use of tobacco in service or to nicotine 
dependency in service nor is there competent medical evidence 
that the veteran's residuals of GSW of the left thigh played 
any role in the development of claimed nicotine dependence or 
the cause of his death.  

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death; that is, one 
that is plausible.  If not, the appeal must fail and there is 
no duty to assist her further in the development of her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  For the reasons discussed below, the Board 
finds that the appellant's claim is not well-grounded.  

At the time of the veteran's death, service connection was in 
effect for residuals of a GSW, left thigh with injury to 
femur and muscle damage and muscle hernia, Muscle Group XIV, 
evaluated as 40 percent disabling.  According to the death 
certificate, he died on May [redacted], 1993, as a result of 
clinical myocardial infarction, due to or as a consequence of 
poorly differentiated spindled carcinoma of the right lung.  
Malignant melanoma was considered another significant 
condition contributing to death but not resulting in the 
underlying cause. An autopsy was not performed.  It is the 
appellant's basic assertion that the veteran's death was 
attributable to his tobacco use beginning during his active 
duty service.  She maintains that he became addicted to 
nicotine and tobacco in service and that this led to his lung 
cancer which ultimately caused his death.  

The veteran's service medical records contain no findings or 
diagnosis of, or treatment for, nicotine dependence or lung 
cancer during service.  In August 1943 progress notes, it was 
noted that the veteran's tobacco use was moderate and his 
lungs were determined to be normal.  Certificate of 
Disability for Discharge dated in October 1943 indicate that 
the veteran was being discharged from service because of a 
fracture, comminuted, distal third right femur, incomplete, 
healed with residual weakness and stiffness in the knee 
joint.  

After service in December 1944, the veteran underwent VA 
examination.  There were no findings or diagnosis of, or 
treatment for, nicotine dependence or lung cancer.  
Evaluation of the respiration system was found to be normal.  
The only diagnosis was related to injury to right femur, with 
fracture comminuted with loss of fascia lata and herniation 
of soft strictures through opening.  

In August 1985, the veteran was diagnosed and hospitalized 
with dermal leiomyosarcoma of the right jaw.  In June 1987, 
he was hospitalized by VA for recurrence of the 
leiomyosarcoma of the right neck.  He was hospitalized again 
by VA in February 1988, this time for right radical neck 
dissection.  At that time, the lungs were clear to percussion 
and auscultation.  

VA outpatient treatment records from March 1988 to 
January 1991 are associated with the claims folder.  These 
records are devoid of findings of nicotine dependence or lung 
cancer.  In October 1990, a CT scan shows no lesion in either 
lung.  

In November 1993, a May 1993 consultation note from Giles 
Allen, MD, was associated with the claims folder.  The 
consultation note indicated that at that time, the veteran 
was five days postoperative right lower lobectomy in which a 
large spindle cell lung carcinoma was removed.  He developed 
respiratory distress requiring mechanical ventilation.  It 
was noted that he was a heavy smoker until he stopped 
15 years ago.  He had no history of lung disease.  
Preoperative lung function studies were near normal.  He was 
found to have a right lower lobe mass in April 1993 and 
bronchoscopy revealed non-small cell carcinoma.  His social 
history indicated that he was a former smoker, he worked as a 
machinist, and he may have worked around asbestos in the 
remote past and construction.  The impression was respiratory 
failure, status post right lower lobectomy for spindle cell 
carcinoma of the lung.  He appeared to have a left unilateral 
pulmonary edema although pneumonia was not entirely excluded.  
He also had atelectasis involving the right lower lung 
contributing to this process.  

In May 1997, a statement was received from the appellant, 
which indicated, in pertinent part, that to the best of her 
knowledge and belief, the veteran smoked tobacco products 
during his military service from 1941 to 1943, and that said 
tobacco products were either provided by the military or 
military outlets.  At the time of his release from active 
duty, she stated the veteran was consuming an average of two 
packages of cigarettes per day.  

A medical statement was also received by VA in May 1997 from 
David R. Miles, MD, on behalf of the appellant's claim.  Dr. 
Miles stated that the veteran was diagnosed in April 1993 
with lung cancer which was removed in May 1993.  Dr. Miles 
related that it is well accepted that smoking tobacco 
increases anyone's risk of subsequently developing lung 
cancer.  The medical records showed that the veteran smoked 
cigarettes for approximately 40 years.  Additionally, he 
stated that tobacco smoking is also the number one cause of 
coronary artery disease and myocardial infarction.  In 
summary, according to Dr. Miles, the long-standing history of 
tobacco use caused the development of lung carcinoma which 
necessitated the veteran's surgical procedure.  During his 
postoperative course, he suffered a myocardial infarction 
which lead to his death.  In Dr. Miles opinion, this was 
direct medical evidence showing a relationship between his 
death and his prior use of tobacco.  

In June 1997, a medical statement was received by VA from 
Charles B. Herring, MD.  Dr. Herring indicated that the 
veteran died in 1993 secondary to lung cancer (non-small cell 
carcinoma of lung).  Dr. Herring stated that the veteran had 
been a smoker and it was his opinion that the veteran's 
smoking contributed to his lung cancer.  

In September 1997, a statement was submitted to VA by the 
veteran's cousin on behalf of the appellant's claim.  She 
stated that the veteran was a chain smoker before, during, 
and after World War II.  

In October 1997, a statement was submitted to VA by a friend 
of the veteran's on behalf of the appellant's claim.  He 
stated that he and the veteran met in early 1946 and he knew 
the veteran until his death in 1993.  He related that he knew 
the veteran to be a chain smoker from 1946 to 1983, when the 
veteran's physician told him to stop smoking.  

In April 1999, Dr. Herring submitted another medical 
statement on behalf of the appellant's claim.  He stated that 
the veteran expired, related to lung cancer.  He was a heavy 
smoker and had a smoking history.  According to Dr. Herring, 
the veteran's smoking certainly contributed to his lung 
cancer.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  Contributory cause of death is inherently one not 
related to the principal cause.  It must be shown that it 
contributed substantially or materially, that it combined to 
cause death, that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R § 3.312(c).  
Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
lung cancer or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991) ; 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in line of duty in the active military, 
naval, or air service, service connection may be established 
for disability or death resulting from that disease or 
injury, even if the disease or injury does not become 
manifest until after service discharge.  VAOPGCPREC 2-93 
(O.G.C. Prec. Op. 2-93), 58 Fed. Reg. 42,756 (1993).  
Precedent opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In VAOPGCPREC 19-97 (May 13, 1997), it was stated that, 
assuming that VA adjudicators accept the conclusion that 
nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
VA's acting Under Secretary for Benefits indicated that, in 
view of the conclusion by the Under Secretary for Health for 
VA that nicotine dependence may be considered a disease for 
VA compensation purposes, then the answer in all nicotine 
dependence cases to the first element set forth in the 
precedent opinion by the General Counsel (VAOPGCPREC 19-97) 
is that nicotine dependence is such a disease.  The acting 
Under Secretary for Benefits noted that each decision must 
then specifically address the remaining two elements; i.e., 
whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, noting that proximate cause is to 
be defined by the parameters that were set forth by the 
General Counsel in its precedent opinion and according to 
38 C.F.R. § 3.310.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This applies only to 
claims filed after June 9, 1998, and does not affect veterans 
or survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  The 
instant claim was filed in July 1993, and is not affected by 
the IRS Reform Act.  

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well- 
grounded.  The appellant asserts that that veteran's death 
from myocardial infarction and lung cancer was caused by 
smoking and nicotine dependence in service.  

In the instant claim, there is no competent evidence, other 
than the written statements of the appellant, that shows that 
the veteran had nicotine dependence as a result of cigarette 
smoking incurred in service.  Although the record indicates 
that the veteran was a smoker, there is no competent medical 
evidence that nicotine dependence arose during service.  
Clearly, his physicians have attributed his lung cancer and 
even his myocardial infarction to tobacco use.  However, none 
of his physicians indicated that the veteran became dependent 
on nicotine in service or that these disabilities that caused 
his death were the result of nicotine dependence that began 
in service.  The only person who has presented this opinion 
is the appellant herself.  Since the appellant is a 
layperson, she has no competence to give medical opinions on 
diagnosis or etiology, and her statements do not serve to 
well ground the claim.  Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v Derwinski, 2 Vet.App. 494 (1992).  

Moreover, lay evidence that the appellant submitted to show 
that the veteran had nicotine dependency in service, failed 
to do so.  The veteran's cousin submitted a statement 
indicating that the veteran was a chain smoker before, during 
and after World War II.  The veteran's friend indicated his 
knowledge of the veteran's smoking from 1946, at least three 
years after service.  

Also, none of the medical evidence presented on behalf of the 
instant claim shows a nexus between nicotine dependency in 
service and the cause of the veteran's death.  As previously 
stated, at least three physicians' statements were presented 
on behalf of the appellant's claim indicating that the 
veteran's lung cancer and/or myocardial infarction caused the 
veteran's death.  However, none of these physicians 
attributed these disabilities to nicotine dependency whose 
onset can be attributed specifically to service, nor did any 
physician or medical evidence indicate that the veteran had 
lung cancer or myocardial infarction in service.  See Davis v 
West, 13 Vet. App. 178 (1999).  Further, the evidence of 
record does not show that the veteran's service-connected 
residuals of a GSW of the left thigh was at all related to 
his lung cancer or his myocardial infarction or that his 
service-connected residuals of a GSW of the left thigh caused 
his death.  Based on the foregoing, a plausible claim for 
entitlement to service connection for the cause of the 
veteran's death has not been established.

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as the appellant's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
	



- 11 -


- 1 -


